

117 S814 RS: Ukraine Security Partnership Act of 2021
U.S. Senate
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 49117th CONGRESS1st SessionS. 814IN THE SENATE OF THE UNITED STATESMarch 17 (legislative day, March 16), 2021Mr. Risch (for himself, Mr. Menendez, Mr. Portman, Mr. Murphy, Mr. Barrasso, Mrs. Shaheen, and Mr. Graham) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsApril 26, 2021Reported by Mr. Menendez, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo promote security partnership with Ukraine, and for other purposes.1.Short titleThis Act may be cited as the Ukraine Security Partnership Act of 2021.2.FindingsCongress makes the following findings:(1)Throughout its history, Ukraine has experienced several long periods of occupation.(2)Between 1919 and 1991, Ukraine was brutally ruled by the Soviet Union, whose policy of agricultural collectivization caused the Holodomor of 1932–1933, a man-made famine that resulted in the death of at least 3,000,000 Ukrainians by starvation.(3)During the Nazi occupation of Ukraine accompanying World War II—(A)approximately 3,500,000 Ukrainian civilians and 3,000,000 soldiers were killed; and(B)approximately 1,500,000 Jews were massacred.(4)Ukraine declared its independence from Moscow in 1991, after the collapse of the Soviet Union.(5)In the 1994 Budapest Memorandum, the Russian Federation, the United States, and the United Kingdom pledged to respect the independence and sovereignty and the existing borders of Ukraine and refrain from the threat or use of force against the territorial integrity or political independence of Ukraine in exchange for Ukraine’s surrender of its nuclear arsenal.(6)From November 2004 through January 2005, thousands of Ukrainians took to the streets to peacefully protest electoral fraud and widespread corruption by the ruling elite in the 2004 Presidential election, successfully triggering a re-vote, in what became known as the Orange Revolution.(7)During Ukraine’s 2014 Revolution of Dignity, or Euromaidan, the pro-Russian government of President Viktor Yanukovych was forced to resign after thousands of Ukrainians peacefully protested Yanukovych’s decision to reject a closer relationship with the European Union and his continued systemic corruption, and over 100 of those protestors were killed by violent government suppression.(8)Fearful of Ukraine’s strengthened pro-Western orientation after the Revolution of Dignity, the Government of the Russian Federation, in violation of international law and in contravention of its commitments in the Budapest Memorandum—(A)sent undisclosed military personnel into Ukraine’s Autonomous Republic of Crimea in February 2014 and has illegally occupied the Crimean Peninsula for the past six years;(B)sent covert, unmarked military personnel into the Ukrainian regions of Donetsk and Luhansk in April 2014, instigating and supporting a still-ongoing conflict that has cost nearly 14,000 lives; and(C)provided the Buk missile system used by those Russia-backed forces to shoot down Malaysian Airlines Flight 17 over eastern Ukraine in July 2014, killing all 298 passengers and crew on board.(9)Under Russian control, Crimean authorities have kidnapped, imprisoned, and tortured Crimean Tatars, opposition figures, activists, and other minority populations, and have persecuted religious minorities by pressing false charges of terrorism and deregistering religious centers.(10)In September 2014, in an attempt to stop the fighting that the Russian Federation had initiated in eastern Ukraine, France, Germany, Ukraine, the Russian Federation, the Organization for Security and Cooperation (OSCE), and Russia-backed forces from eastern Ukraine signed the Minsk Protocol.(11)In February 2015, after the failure of the initial Minsk Protocol, the Russian Federation committed to the Minsk II Agreement, the roadmap for resolving the conflict in eastern Ukraine, signed by the Governments of Ukraine, Russia, France, and Germany.(12)Despite these agreements, the Government of the Russian Federation continues to violate Ukrainian sovereignty through—(A)manipulation of Ukraine’s dependence on Russian natural gas, including cutting off access in 2014, which deprived Ukraine of its energy supply and transit fees;(B)espionage and clandestine assassinations on Ukrainian territory;(C)continuous cyber warfare against the Government of Ukraine and Ukrainian businesses, such as the NotPetya hack in 2017; and(D)seizure of Ukrainian property and citizens, including the November 2018 seizure in the Kerch Strait of three Ukrainian naval vessels and 24 Ukrainian officers on board those vessels.(13)In July 2018, Secretary of State Michael R. Pompeo issued the Crimea Declaration and reiterated in February 2020 on the sixth anniversary of Russia’s illegal occupation that Crimea is Ukraine.(14)On February 26, 2021, President Joseph R. Biden confirmed that Crimea is Ukraine and the United States does not and will never recognize Russia’s purported annexation of the peninsula.(15)Since April 2014, at least 4,100 Ukrainian soldiers have died fighting for their country against the Russian Federation and Russia-backed forces, while no less than 3,361 civilians have perished as a result of that fighting.(16)Despite Ukraine’s tumultuous history and neighborhood, in under 30 years it has risen from the collapse of the Soviet Union to become a developing democracy, steadily working to overcome its Soviet legacy of oppression, oligarchic control, and corruption.(17)Running on a strong anti-corruption platform, Volodymyr Zelensky won the 2019 presidential election with 73 percent of the vote, and his political party, Servant of the People, won a parliamentary majority in the Ukrainian parliament.(18)The OSCE confirmed the 2019 elections were competitive and fundamental freedoms were generally respected.(19)Since 2014, the Government of Ukraine has made difficult and substantial reforms in an effort to address corruption and more closely align with the West, such as slimming and decentralizing its bureaucracy, removing immunity from prosecution for Members of Parliament, reforming its gas, pension, and procurement systems, and working to adapt its military to the standards of the North Atlantic Treaty Organization (NATO).(20)Despite progress in reforming many areas of Ukrainian governance, serious issues still remain, particularly in the areas of corruption and rule of law. (21)The United States Government has consistently supported Ukraine’s democratic transition and its fight against Russia-backed forces by assisting its governance reform efforts, maintaining robust and coordinated sanctions against the Russian Federation alongside the European Union, and providing the Ukrainian military with training and equipment, including lethal defensive weaponry.(22)In addition to the United States, the European Union, European countries, and Canada have provided substantial diplomatic, monetary, and military support for Ukraine’s democratic transition and its fight against Russia-backed forces in eastern Ukraine, and also have implemented and maintained robust sanctions regimes against the Russian Federation for its illegal occupation of Crimea and its active destabilization of Ukraine.(23)the Government of Ukraine has steadfastly supported the United States and European allies by deploying troops to Iraq, Afghanistan, and NATO’s Kosovo Force (KFOR), allowing United States military planes to refuel on Ukrainian soil, and trading billions of dollars’ worth of goods and services with the United States.(24)NATO has recently decided to include Ukraine in its Enhanced Opportunities Partnership in recognition of Ukraine’s contributions to NATO missions and efforts to reform its military in line with NATO standards.(25)Since the Russian Federation's 2014 invasion of Ukraine, the United States Congress has demonstrated its support for Ukraine through the passage of legislation, including the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (Public Law 113–95; 22 U.S.C. 8901 et seq.), the Ukraine Freedom Support Act (Public Law 113–272; 22 U.S.C. 8921 et seq.), the Ukraine Security Assistance Initiative established under section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), and the Protecting Europe’s Energy Security Act of 2019 (Public Law 116–92, title LXXV), and the United States Congress continues to demonstrate strong support for assisting Ukraine in defending itself and deterring Russia.3.Sense of CongressIt is the sense of Congress that—(1)Ukraine stands as a bulwark against the malign influence of the Russian Federation in Europe, and robust United States support for Ukraine is vital to United States national security and demonstrates the commitment of the United States to upholding a free and open international order; (2)since Ukraine’s independence in 1991, the Government and people of Ukraine have made significant strides towards improved governance, rule of law, anti-corruption measures, and economic reforms;(3)Ukraine’s long-term viability is directly connected to its efforts to reduce corruption and build strong democratic institutions that are able to defend against internal and external corrupt actors;(4)the efforts and sacrifices of Ukrainian citizens to determine their own fate after centuries of oppression, through democratic representation and governance reforms, is evidence of that country’s dedication to a free, independent, and democratic future;(5)Ukraine has proven itself to be a valuable security partner of the United States, not simply a recipient of assistance;(6)it is in the national security interests of the United States to continue and deepen its security partnership with Ukraine, including through the provision of both lethal and non-lethal assistance; (7)the United States should continue to place policy-based conditions on Ukraine’s receipt of financial and military assistance, as that mechanism has proven effective in incentivizing reforms in Ukraine;(8)the United States should use its voice and vote at NATO to encourage the adoption of a policy by the Alliance that all of its member states will refuse to recognize the illegal attempted annexation of Crimea by the Russian Federation; (9)the United States should continue to bolster the capacity of the Ukrainian Navy as it strives to fulfill the goals it set out in its Strategy of the Naval Forces of the Armed Forces of Ukraine 2035;(10)the military-focused technical, training, maintenance, and logistical assistance provided by the United States to Ukraine is as essential as the military hardware provided to the country;(11)all security assistance provided to Ukraine should continue to be subject to rigorous vetting requirements under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and security cooperation under section 362 of title 10, United States Code, including assistance provided to units in the National Guard of Ukraine as well as all units falling under the authority of the Ministry of Defense;(12)the Office of Defense Cooperation at the United States Embassy in Ukraine should be fully staffed with officers who serve three-year terms in order to administer the security assistance being provided to the country;(13)the Secretary of Defense should conduct an assessment of the staffing resources of the Office of Defense Cooperation and strongly consider providing additional staff to the Office of Defense Cooperation in Ukraine;(14)the enduring partnership between the United States and Ukraine, including bipartisan support for a sovereign, democratic, and whole Ukraine through political, monetary, and military assistance, remains strong and must continue to be reaffirmed; and(15)the United States should continue to strongly support Ukraine’s ambitions to join the Euro-Atlantic community of democracies.4.Statement of policyIt is the policy of the United States—(1)to refuse to recognize the attempted annexation of Crimea by the Russian Federation, an action that was taken in contravention of international law; (2)to utilize existing sanctions and other authorities to deter malign actions by the Russian Federation in Ukraine, including the mandates and authorities codified by the Countering America's Adversaries Through Sanctions Act (Public Law 115–44); (3)to work with our European allies to coordinate strategies to curtail Russian malign influence in Ukraine; and(4)to support democratic, economic, and anti-corruption reforms in Ukraine and the country’s integration into Euro-Atlantic institutions.5.Strategy on United States diplomatic support for Ukraine(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report with a strategy on how the United States will work to diplomatically support Ukraine during fiscal years 2022 through 2026.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of how relevant departments and agencies of the United States Government will work together to collectively support efforts by the Government of Ukraine to deter Russian aggression in the form of military incursions, cyber attacks, the coercive use of energy resources, use of passportization, and efforts to corrupt the Ukrainian political and economic systems. (2)A description of the United States current efforts and strategy to support Ukrainian diplomatic initiatives when they align with United States interests.(3)A strategy on how the United States will use its voice and vote at the United Nations, OSCE, Council of Europe, NATO, and other relevant international bodies to support Ukraine and its reform efforts.(4)A strategy on how the United States will assist Ukraine in bolstering its diplomatic, economic, energy, and maritime relationships with key Black Sea countries, including Bulgaria, Romania, Turkey, and Georgia.(5)A strategy on how the United States will engage with Germany, France, Ukraine, and Russia to advance the Normandy Format and Minsk Agreements.(6)A strategy on how the United States will work with allies to continue to engage Ukraine to ensure meaningful progress on democratic, economic, and anti-corruption reforms. (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.6.United States-Europe Working Group on Ukraine(a)In generalThe Secretary of State should seek to establish a United States-Europe Working Group on Ukraine.(b)RepresentationThe United States-Europe Working Group on Ukraine should include high-level representatives from the European Union, its institutions, and relevant European governments, as appropriate, to jointly prioritize, evaluate and coordinate economic and policy reform assistance and support for Ukraine.(c)TerminationThe authorities authorized under this section shall terminate on September 30 of the fifth fiscal year beginning after the date of the enactment of this Act.7.Special Envoy for Ukraine(a)EstablishmentThe President should appoint, by and with the consent of the Senate, a Special Envoy for Ukraine, who should report to the Assistant Secretary of State for Europe and Eurasia.(b)RankThe Special Envoy for Ukraine shall have the rank and status of ambassador. (c)ResponsibilitiesThe Special Envoy for Ukraine should—(1)serve as the United States liaison to the Normandy Format, tasked with leading the peace process between Ukraine and the Russian Federation;(2)facilitate diplomatic outreach to and dialogue with countries in the Black Sea region that, like Ukraine, are faced with the impact of Russia’s growing militarization of the Sea; (3)coordinate closely with the Chief of Mission in Ukraine;(4)coordinate with the United States-Europe Working Group on Ukraine established pursuant to section 6; (5)coordinate with the OSCE Special Monitoring Mission to Ukraine; and (6)provide the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regular updates and briefings on the status of peace negotiations.(d)TerminationThe Special Envoy for Ukraine position authorized under subsection (a) shall terminate 5 years after the date of the enactment of this Act.8.Foreign military financing(a)Authorization of AppropriationsThere is authorized to be appropriated for the Department of State for each of fiscal years 2022 through 2026 $300,000,000 for Foreign Military Financing (FMF) assistance to Ukraine to assist the country in meeting its defense needs.(b)Availability of funds(1)In generalOf the amount authorized to be appropriated for each fiscal year pursuant to subsection (a), not more than $150,000,000 shall be made available until the Secretary of State makes the certification described in paragraph (2) for such fiscal year, including a detailed explanation justifying the certification with respect to each of the categories listed in subparagraphs (A) through (G) of such paragraph. The certification shall be submitted to the appropriate congressional committees in unclassified form, but may contain a classified annex.(2)CertificationThe certification described in this paragraph is a certification by the Secretary of State, in coordination with the Secretary of Defense, that the Government of Ukraine has taken actions to—(A)make defense institutional reforms, in accordance with NATO standards;(B)further strengthen civilian control of the military;(C)reform its state-owned arms production sector;(D)increase transparency and accountability in defense procurement;(E)respect Verkhovna Rada efforts to exercise oversight of the Ministry of Defense and military forces; and(F)promote respect for the observation of human rights as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) within the security forces of Ukraine. (c)Notice to CongressNot later than 15 days before providing assistance or support under pursuant to subsection (a), the Secretary of State shall submit to the appropriate congressional committees a notification containing the following:(1)A detailed description of the assistance or support to be provided, including—(A)the objectives of such assistance or support; (B)the budget for such assistance or support; and(C)the expected or estimated timeline for delivery of such assistance or support.(2)A description of such other matters as the Secretary considers appropriate.(d)Sense of CongressIt is the sense of Congress that assistance provided under this section should—(1)prioritize the procurement of vessels for the Ukrainian Navy and other articles that bolster the capacity of the Ukrainian Navy to counter Russian maritime aggression and maintain the freedom of innocent passage throughout the Black Sea; and(2)ensure adequate planning for maintenance for any equipment provided.(e)Authority To Provide Lethal AssistanceThe Secretary of State is authorized to provide lethal assistance under this section, including anti-armor weapon systems, mortars, crew-served weapons and ammunition, grenade launchers and ammunition, anti-tank weapons systems, anti-ship weapons systems, anti-aircraft weapons systems, and small arms and ammunition.(f)Transfer authorityThe Secretary of Defense may transfer amounts appropriated or otherwise made available for assistance under section 333 of title 10, United States Code, to the Department of State to be made available for Foreign Military Finance assistance to Ukraine.9.Expedited excess defense articles transfer programDuring fiscal years 2022 through 2026, the delivery of excess defense articles to Ukraine shall be given the same priority as that given other countries and regions under section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)).10.Strategy on excess defense articles from allies(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a classified strategy on how the United States will encourage third countries to donate excess defense equipment to Ukraine.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A listing of all friendly and allied nations that have excess defense material that may be compatible with the needs and systems utilized by the Armed Forces of Ukraine.(2)A description of the diplomatic efforts undertaken by the United States Government to encourage allied nations to donate their excess defense articles to Ukraine on an expedited basis.11.IMET cooperation with Ukraine(a)Authorization of appropriationsThere is authorized to be appropriated to the Department of State $4,000,000 for each of fiscal years 2022 through 2026 for International Military Education and Training (IMET) assistance for Ukraine. The assistance shall be made available for the following purposes:(1)Training of future leaders.(2)Fostering a better understanding of the United States.(3)Establishing a rapport between the United States Armed Forces and Ukraine’s military to build partnerships for the future.(4)Enhancement of interoperability and capabilities for joint operations.(5)Focusing on professional military education, civilian control of the military, and human rights.(b)Availability of funds(1)In generalOf the amount authorized to be appropriated for each fiscal year pursuant to subsection (a), not more than $3,000,000 may be made available until the Secretary of State, in consultation with the Secretary of Defense, makes the certification described in paragraph (2) to the Committee on Foreign Relations of the Senate and the Foreign Affairs Committee of the House of Representatives, including a detailed explanation justifying the certification with respect to each of the categories listed in subparagraphs (A) through (G) of such paragraph. The certification shall be submitted to the appropriate congressional committees in unclassified form, but may contain a classified annex.(2)CertificationThe certification described in this paragraph is a certification by the Secretary of State, in coordination with the Secretary of Defense, that the Government of Ukraine has taken actions to—(A)make defense institutional reforms, in accordance with NATO standards;(B)further strengthen civilian control of the military;(C)reform its state-owned arms production sector;(D)increase transparency and accountability in defense procurement;(E)respect Verkhovna Rada efforts to exercise oversight of the Ministry of Defense and military forces; and(F)promote respect for the observation of human rights as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) within the security forces of Ukraine. (c)Notice to congressNot later than 15 days before providing assistance or support pursuant to subsection (a), the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a notification containing the following elements:(1)A detailed description of the assistance or support to be provided, including—(A)the objectives of such assistance or support;(B)the budget for such assistance or support; and(C)the expected or estimated timeline for delivery of such assistance or support.(2)A description of such other matters as the Secretary considers appropriate.12.Strategy on IMET programming in Ukraine(a)Sense of CongressIt is the sense of Congress that the Government of Ukraine should fully utilize the United States IMET program, encourage eligible officers and civilian leaders to participate in the training, and promote successful graduates to positions of prominence in the Ukrainian Armed Forces. (b)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategy for the implementation of the IMET program in Ukraine authorized under section 11.(c)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A clear plan, developed in close consultation with the Ukrainian Ministry of Defense and the Armed Forces of Ukraine, for how the IMET program will be used by the United States Government and the Government of Ukraine to propel program graduates to positions of prominence in support of the Ukrainian military’s reform efforts in line with NATO standards.(2)An assessment of the education and training requirements of the Ukrainian military and clear recommendations for how IMET graduates should be assigned by the Ukrainian Ministry of Defense upon completion of education or training.(3)An accounting of the current combat requirements of the Ukrainian military and an assessment of the viability of alternative mobile training teams, distributed learning, and other flexible solutions to reach such students.(4)An identification of opportunities to influence the next generation of leaders through attendance at United States staff and war colleges, junior leader development programs, and technical schools.(d)FormThe strategy required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.13.Sense of Congress on loan programIt is the sense of Congress that—(1)as appropriate, the United States Government should provide direct loans to Ukraine for the procurement of defense articles, defense services, and design and construction services pursuant to the authority of section 23 of the Arms Export Control Act (22 U.S.C. 2763) to support the further development of Ukraine’s military forces; and(2)such loans should be considered an additive security assistance tool, and not a substitute for Foreign Military Financing for grant assistance or Ukraine Security Assistance Initiative programming. 14.Strategy to protect Ukraine's defense industry from strategic competitors(a)Sense of CongressIt is the sense of Congress that the United States should work with the Government of Ukraine to ensure strategic assets and companies in Ukraine’s defense industry are not subject to foreign ownership, control, or undue influence by strategic competitors to the United States, such as the People’s Republic of China (PRC). (b)Strategy required(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense and the Secretary of State shall jointly submit to the appropriate committees of Congress a strategy to support Ukraine in protecting its defense industry from predatory investments. (2)ElementsThe strategy required under paragraph (1) shall include the following elements:(A)A description of the efforts by strategic competitors, such as the PRC, to acquire strategic assets and companies in Ukraine’s defense industry in a predatory manner and the national security implications for Ukraine, the United States, and other NATO allies and partners.(B)A description of vulnerable strategic assets and companies in Ukraine’s defense industry that would benefit from foreign investments and joint ventures.(C)A description of the reforms to Ukraine’s defense industry and export controls that are necessary to incentivize Western investments in them.(D)A strategy to promote, as appropriate, United States direct investment in and joint ventures with strategic companies in Ukraine’s defense industry to provide an alternative to PRC investments, and to engage like-minded allies and partners on these efforts. (3)FormThe strategy required under paragraph (1) shall be submitted in classified form.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 15.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. 1.Short titleThis Act may be cited as the Ukraine Security Partnership Act of 2021.2.FindingsCongress makes the following findings:(1)Throughout its history, Ukraine has experienced several long periods of occupation.(2)Between 1919 and 1991, Ukraine was brutally ruled by the Soviet Union, whose policy of agricultural collectivization caused the Holodomor of 1932–1933, a man-made famine that resulted in the death of at least 3,000,000 Ukrainians by starvation.(3)During the Nazi occupation of Ukraine accompanying World War II—(A)approximately 3,500,000 Ukrainian civilians and 3,000,000 soldiers were killed; and(B)approximately 1,500,000 Jews were massacred.(4)Ukraine declared its independence from Moscow in 1991, after the collapse of the Soviet Union.(5)In the 1994 Budapest Memorandum, the Russian Federation, the United States, and the United Kingdom pledged to respect the independence and sovereignty and the existing borders of Ukraine and refrain from the threat or use of force against the territorial integrity or political independence of Ukraine in exchange for Ukraine’s surrender of its nuclear arsenal.(6)From November 2004 through January 2005, thousands of Ukrainians took to the streets to peacefully protest electoral fraud and widespread corruption by the ruling elite in the 2004 Presidential election, successfully triggering a re-vote, in what became known as the Orange Revolution.(7)During Ukraine’s 2014 Revolution of Dignity, or Euromaidan, the pro-Russian government of President Viktor Yanukovych was forced to resign after thousands of Ukrainians peacefully protested Yanukovych’s decision to reject a closer relationship with the European Union and his continued systemic corruption, and over 100 of those protestors were killed by violent government suppression.(8)Fearful of Ukraine’s strengthened pro-Western orientation after the Revolution of Dignity, the Government of the Russian Federation, in violation of international law and in contravention of its commitments in the Budapest Memorandum—(A)sent undisclosed military personnel into Ukraine’s Autonomous Republic of Crimea in February 2014 and has illegally occupied the Crimean Peninsula for the past seven years;(B)sent covert, unmarked military personnel into the Ukrainian regions of Donetsk and Luhansk in April 2014, instigating and supporting a still-ongoing conflict that has cost nearly 14,000 lives; and(C)provided the Buk missile system used by those Russia-led forces to shoot down Malaysian Airlines Flight 17 over eastern Ukraine in July 2014, killing all 298 passengers and crew on board;(9)Under Russian control, Crimean authorities have kidnapped, imprisoned, and tortured Crimean Tatars, opposition figures, activists, and other minority populations, and have persecuted religious minorities by pressing false charges of terrorism and deregistering religious centers.(10)In September 2014, in an attempt to stop the fighting that the Russian Federation had initiated in eastern Ukraine, France, Germany, Ukraine, the Russian Federation, the Organization for Security and Cooperation (OSCE), and Russia-led forces from eastern Ukraine signed the Minsk Protocol.(11)In February 2015, after the failure of the initial Minsk Protocol, the Russian Federation committed to the Minsk II Agreement, the roadmap for resolving the conflict in eastern Ukraine, signed by the Governments of Ukraine, Russia, France, and Germany.(12)Despite these agreements, the Government of the Russian Federation continues to violate Ukrainian sovereignty through—(A)manipulation of Ukraine’s dependence on Russian natural gas, including cutting off access in 2014, which deprived Ukraine of its energy supply and transit fees;(B)espionage and clandestine assassinations on Ukrainian territory;(C)continuous cyber warfare against the Government of Ukraine and Ukrainian businesses, such as the NotPetya hack in 2017; and(D)seizure of Ukrainian property and citizens, including the November 2018 seizure in the Kerch Strait of three Ukrainian naval vessels and 24 Ukrainian officers on board those vessels.(13)In July 2018, Secretary of State Michael R. Pompeo issued the Crimea Declaration and reiterated in February 2020 on the sixth anniversary of Russia’s illegal occupation that Crimea is Ukraine.(14)On February 26, 2021 President Joseph R. Biden confirmed that Crimea is Ukraine and the United States does not and will never recognize Russia’s purported annexation of the peninsula.(15)Since April 2014, at least 4,100 Ukrainian soldiers have died fighting for their country against the Russian Federation and Russia-led forces, while no less than 3,361 civilians have perished as a result of that fighting.(16)Despite Ukraine’s tumultuous history and neighborhood, in under 30 years it has risen from the collapse of the Soviet Union to become a developing democracy, steadily working to overcome its Soviet legacy of oppression, oligarchic control, and corruption.(17)Running on a strong anti-corruption platform, Volodymyr Zelensky won the 2019 presidential election with 73 percent of the vote, and his political party, Servant of the People, won a parliamentary majority in the Ukrainian parliament.(18)The OSCE confirmed the 2019 elections were competitive and fundamental freedoms were generally respected.(19)In March and April 2021, the Russian Federation amassed over 75,000 troops on its border with the Eastern Ukraine and in the occupied territory of Crimea. (20)Since 2014, the Government of Ukraine has made difficult and substantial reforms in an effort to address corruption and more closely align with the West, such as slimming and decentralizing its bureaucracy, removing immunity from prosecution for Members of Parliament, reforming its gas, pension, and procurement systems, and working to adapt its military to the standards of the North Atlantic Treaty Organization (NATO).(21)Despite progress in reforming many areas of Ukrainian governance, serious issues still remain, particularly in the areas of corruption and rule of law. (22)The United States Government has consistently supported Ukraine’s democratic transition and its fight against Russia-led forces by assisting its governance reform efforts, maintaining robust and coordinated sanctions against the Russian Federation alongside the European Union, and providing the Ukrainian military with training and equipment, including lethal defensive weaponry.(23)In addition to the United States, the European Union, European countries, and Canada have provided substantial diplomatic, monetary, and military support for Ukraine’s democratic transition and its fight against Russia-led forces in eastern Ukraine, and also have implemented and maintained robust sanctions regimes against the Russian Federation for its illegal occupation of Crimea and its active destabilization of Ukraine.(24)the Government of Ukraine has steadfastly supported the United States and European allies by deploying troops to Iraq, Afghanistan, and NATO’s Kosovo Force (KFOR), allowing United States military planes to refuel on Ukrainian soil, and trading billions of dollars’ worth of goods and services with the United States.(25)NATO has recently decided to include Ukraine in its Enhanced Opportunities Partnership in recognition of Ukraine’s contributions to NATO missions and efforts to reform its military in line with NATO standards.(26)Since the Russian Federation's 2014 invasion of Ukraine, the United States Congress has demonstrated its support for Ukraine through the passage of legislation, including the Support for the Sovereignty, Integrity, Democracy, and Economic Stability of Ukraine Act of 2014 (Public Law 113–95; 22 U.S.C. 8901 et seq.), the Ukraine Freedom Support Act (Public Law 113–272; 22 U.S.C. 8921 et seq.), the Ukraine Security Assistance Initiative established under section 1250 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 1068), the Countering America’s Adversaries Through Sanctions Act (Public Law 115–44), and the Protecting Europe’s Energy Security Act of 2019 (Public Law 116–92, title LXXV), and the United States Congress continues to demonstrate strong support for assisting Ukraine in defending itself and deterring Russia.3.Sense of CongressIt is the sense of Congress that—(1)Ukraine stands as a bulwark against the malign influence of the Russian Federation in Europe, and robust United States support for Ukraine is vital to United States national security and demonstrates the commitment of the United States to upholding a free and open international order; (2)since Ukraine’s independence in 1991, the Government and people of Ukraine have made significant strides towards improved governance, rule of law, anti-corruption measures, and economic reforms;(3)Ukraine’s long-term viability is directly connected to its efforts to reduce corruption and build strong democratic institutions that are able to defend against internal and external corrupt actors;(4)the efforts and sacrifices of Ukrainian citizens to determine their own fate after centuries of oppression, through democratic representation and governance reforms, is evidence of that country’s dedication to a free, independent, and democratic future;(5)Ukraine has proven itself to be a valuable security partner of the United States, not simply a recipient of assistance;(6)it is in the national security interests of the United States to continue and deepen its security partnership with Ukraine, including through the provision of both lethal and non-lethal assistance; (7)the United States should continue to place policy-based conditions on Ukraine’s receipt of financial and military assistance, as that mechanism has proven effective in incentivizing reforms in Ukraine;(8)the United States should use its voice and vote at NATO to encourage the adoption of a policy by the Alliance that all of its member states will refuse to recognize the illegal attempted annexation of Crimea by the Russian Federation;(9)the United States should support at the highest level and take an active part in the Ukrainian Crimean Platform initiative to ensure that the international community’s attention remains focused on—(A)the unacceptable violation of Ukraine’s territorial integrity in Crimea; and (B)working towards the reversal of such violation; (10)the United States should continue to bolster the capacity of the Ukrainian Navy as it strives to fulfill the goals it set out in its Strategy of the Naval Forces of the Armed Forces of Ukraine 2035;(11)the military-focused technical, training, maintenance, and logistical assistance provided by the United States to Ukraine is as essential as the military hardware provided to the country;(12)all security assistance provided to Ukraine should continue to be subject to rigorous vetting requirements under section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) and security cooperation under section 362 of title 10, United States Code, including assistance provided to units in the National Guard of Ukraine as well as all units falling under the authority of the Ministry of Defense;(13)the Office of Defense Cooperation at the United States Embassy in Ukraine should be fully staffed with officers who serve three-year terms in order to administer the security assistance being provided to the country;(14)the Secretary of Defense should conduct an assessment of the staffing resources of the Office of Defense Cooperation and strongly consider providing additional staff to the Office of Defense Cooperation in Ukraine;(15)the United States should continue to support Ukraine’s NATO aspirations, including through work towards a Membership Action Plan; (16)the enduring partnership between the United States and Ukraine, including bipartisan support for a sovereign, democratic, and whole Ukraine through political, monetary, and military assistance, remains strong and must continue to be reaffirmed; and(17)the United States should continue to strongly support Ukraine’s ambitions to join the Euro-Atlantic community of democracies.4.Statement of policyIt is the policy of the United States—(1)to refuse to recognize the attempted annexation of Crimea by the Russian Federation, an action that was taken in contravention of international law; (2)to utilize existing sanctions and other authorities to deter malign actions by the Russian Federation in or intended to harm Ukraine, including the mandates and authorities codified by—(A)the Countering America’s Adversaries Through Sanctions Act (22 U.S.C. 9401 et seq.); and(B)the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note); (3)to work with our European allies to coordinate strategies to curtail Russian malign influence in Ukraine;(4)to work with our allies and partners to conduct more frequent multinational freedom of navigation operations in the Black Sea in order to demonstrate support for Ukraine’s internationally-recognized maritime boundaries, to safeguard the unimpeded traffic of lawful commerce, and to push back against excessive Russian Federation claims of sovereignty;(5)to work with our allies and partners to demonstrate support for Ukraine’s territorial integrity, including its internationally-recognized land borders; and (6)to support democratic, economic, and anti-corruption reforms in Ukraine and the country’s integration into Euro-Atlantic institutions.5.Strategy on United States diplomatic support for Ukraine(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report with a strategy on how the United States will work to diplomatically support Ukraine during fiscal years 2022 through 2026.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A description of how relevant departments and agencies of the United States Government will work together to collectively support efforts by the Government of Ukraine to deter Russian aggression in the form of military incursions, cyber attacks, the coercive use of energy resources, the disruption of lawful commerce and traffic to Ukrainian ports, use of passportization, and efforts to corrupt the Ukrainian political and economic systems. (2)A description of the United States’ current efforts and strategy to support Ukrainian diplomatic initiatives when they align with United States interests.(3)A strategy on how the United States will use its voice and vote at the United Nations, OSCE, Council of Europe, NATO, and other relevant international bodies to support Ukraine and its reform efforts.(4)A strategy on how the United States will assist Ukraine in bolstering its diplomatic, economic, energy, and maritime relationships with key Black Sea countries, including Bulgaria, Romania, Turkey, and Georgia.(5)A strategy on how the United States will engage with Germany, France, Ukraine, and Russia to advance the Normandy Format and Minsk Agreements.(6)An assessment of Ukraine’s recent progress on anti-corruption reforms and a strategy on how the United States will work with allies to continue to engage Ukraine to ensure meaningful progress on democratic, economic, and anti-corruption reforms.(c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.6.United States-Europe Working Group on Ukraine(a)In generalThe Secretary of State should seek to establish a United States-Europe Working Group on Ukraine.(b)RepresentationThe United States-Europe Working Group on Ukraine should include high-level representatives from the European Union, its institutions, and relevant European governments, as appropriate, to jointly prioritize, evaluate and coordinate economic and policy reform assistance and support for Ukraine.(c)TerminationThe authorities authorized under this section shall terminate on September 30 of the fifth fiscal year beginning after the date of the enactment of this Act.7.Special Envoy for Ukraine(a)EstablishmentThe President should appoint, by and with the consent of the Senate, a Special Envoy for Ukraine, who should report to the Assistant Secretary of State for Europe and Eurasia.(b)RankThe Special Envoy for Ukraine shall have the rank and status of ambassador. (c)ResponsibilitiesThe Special Envoy for Ukraine should—(1)serve as the United States liaison to the Normandy Format, tasked with leading the peace process between Ukraine and the Russian Federation;(2)facilitate diplomatic outreach to and dialogue with countries in the Black Sea region that, like Ukraine, are faced with the impact of Russia’s growing militarization of the Sea; (3)coordinate closely with the Chief of Mission in Ukraine;(4)coordinate with the United States-Europe Working Group on Ukraine established pursuant to section 6; (5)coordinate with the OSCE Special Monitoring Mission to Ukraine; and (6)provide the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regular updates and briefings on the status of peace negotiations.(d)TerminationThe Special Envoy for Ukraine position authorized under subsection (a) shall terminate 5 years after the date of the enactment of this Act.8.Foreign military financing(a)Authorization of AppropriationsThere is authorized to be appropriated for the Department of State for each of fiscal years 2022 through 2026 $300,000,000 for Foreign Military Financing (FMF) assistance to Ukraine to assist the country in meeting its defense needs.(b)Availability of funds(1)In generalOf the amount authorized to be appropriated for each fiscal year pursuant to subsection (a), not more than $150,000,000 shall be made available until the Secretary of State makes the certification described in paragraph (2) for such fiscal year, including a detailed explanation justifying the certification with respect to each of the categories listed in subparagraphs (A) through (G) of such paragraph. The certification shall be submitted to the appropriate congressional committees in unclassified form, but may contain a classified annex.(2)CertificationThe certification described in this paragraph is a certification by the Secretary of State, in coordination with the Secretary of Defense, that the Government of Ukraine has taken actions to—(A)make defense institutional reforms, in accordance with NATO standards;(B)further strengthen civilian control of the military;(C)reform its state-owned arms production sector;(D)increase transparency and accountability in defense procurement;(E)respect Verkhovna Rada efforts to exercise oversight of the Ministry of Defense and military forces; (F)promote respect for the observation of human rights as enshrined in the requirements of section 620M of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) within the security forces of Ukraine; and(G)support the work of Ukraine’s anti-corruption bodies, including the High Anti-Corruption Court, National Anti-Corruption Bureau, and the Special Anti-Corruption Prosecutor’s Office. (c)Notice to CongressNot later than 15 days before providing assistance or support pursuant to subsection (a), the Secretary of State shall submit to the appropriate congressional committees a notification containing the following:(1)A detailed description of the assistance or support to be provided, including—(A)the objectives of such assistance or support; (B)the budget for such assistance or support; and(C)the expected or estimated timeline for delivery of such assistance or support.(2)A description of such other matters as the Secretary considers appropriate.(d)Sense of CongressIt is the sense of Congress that assistance provided under this section should—(1)prioritize the procurement of vessels for the Ukrainian Navy and other articles that bolster the capacity of the Ukrainian Navy to counter Russian maritime aggression and maintain the freedom of innocent passage throughout the Black Sea; and(2)ensure adequate planning for maintenance for any equipment provided.(e)Authority To Provide Lethal AssistanceThe Secretary of State is authorized to provide lethal assistance under this section, including anti-armor weapon systems, mortars, crew-served weapons and ammunition, grenade launchers and ammunition, anti-tank weapons systems, anti-ship weapons systems, anti-aircraft weapons systems, and small arms and ammunition.9.Expedited excess defense articles transfer programDuring fiscal years 2022 through 2026, the delivery of excess defense articles to Ukraine shall be given the same priority as that given other countries and regions under section 516(c)(2) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321j(c)(2)).10.Strategy on excess defense articles from allies(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State in consultation with the Secretary of Defense, shall submit to the appropriate congressional committees a classified strategy on how the United States will encourage third countries to donate excess defense equipment to Ukraine.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A listing of all friendly and allied nations that have excess defense material that may be compatible with the needs and systems utilized by the Armed Forces of Ukraine.(2)A description of the diplomatic efforts undertaken by the United States Government to encourage allied nations to donate their excess defense articles to Ukraine on an expedited basis.11.IMET cooperation with Ukraine(a)Authorization of appropriationsThere is authorized to be appropriated to the Department of State $4,000,000 for each of fiscal years 2022 through 2026 for International Military Education and Training (IMET) assistance for Ukraine. The assistance shall be made available for the following purposes:(1)Training of future leaders.(2)Fostering a better understanding of the United States.(3)Establishing a rapport between the United States Armed Forces and Ukraine’s military to build partnerships for the future.(4)Enhancement of interoperability and capabilities for joint operations.(5)Focusing on professional military education, civilian control of the military, and human rights.(b)Notice to congressNot later than 15 days before providing assistance or support pursuant to subsection (a), the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a notification containing the following elements:(1)A detailed description of the assistance or support to be provided, including—(A)the objectives of such assistance or support;(B)the budget for such assistance or support; and(C)the expected or estimated timeline for delivery of such assistance or support.(2)A description of such other matters as the Secretary considers appropriate.12.Strategy on IMET programming in Ukraine(a)Sense of CongressIt is the sense of Congress that the Government of Ukraine should fully utilize the United States IMET program, encourage eligible officers and civilian leaders to participate in the training, and promote successful graduates to positions of prominence in the Ukrainian Armed Forces. (b)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategy for the implementation of the IMET program in Ukraine authorized under section 11.(c)ElementsThe strategy required under subsection (a) shall include the following elements:(1)A clear plan, developed in close consultation with the Ukrainian Ministry of Defense and the Armed Forces of Ukraine, for how the IMET program will be used by the United States Government and the Government of Ukraine to propel program graduates to positions of prominence in support of the Ukrainian military’s reform efforts in line with NATO standards.(2)An assessment of the education and training requirements of the Ukrainian military and clear recommendations for how IMET graduates should be assigned by the Ukrainian Ministry of Defense upon completion of education or training.(3)An accounting of the current combat requirements of the Ukrainian military and an assessment of the viability of alternative mobile training teams, distributed learning, and other flexible solutions to reach such students.(4)An identification of opportunities to influence the next generation of leaders through attendance at United States staff and war colleges, junior leader development programs, and technical schools.(d)FormThe strategy required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.13.Sense of Congress on loan programIt is the sense of Congress that—(1)as appropriate, the United States Government should provide direct loans to Ukraine for the procurement of defense articles, defense services, and design and construction services pursuant to the authority of section 23 of the Arms Export Control Act (22 U.S.C. 2763) to support the further development of Ukraine’s military forces; and(2)such loans should be considered an additive security assistance tool, and not a substitute for Foreign Military Financing for grant assistance or Ukraine Security Assistance Initiative programming. 14.Strategy to protect Ukraine's defense industry from strategic competitors(a)Sense of CongressIt is the sense of Congress that the United States should work with the Government of Ukraine to ensure strategic assets and companies in Ukraine’s aerospace and defense sector are not subject to foreign ownership, control, or undue influence by strategic competitors to the United States, such as the People’s Republic of China (PRC). These efforts will require support from across the Executive Branch and should leverage all available tools and authorities.(b)Strategy required(1)In generalNot later than 180 days after the date of the enactment of this Act, the President, acting through the Secretary of Defense and the Secretary of State and in consultation with the Secretary of the Treasury and the heads of other relevant Departments and agencies as the President may determine, shall submit to the appropriate committees of Congress a strategy to support Ukraine in protecting its aerospace and defense industry from predatory investments.(2)ElementsThe strategy required under paragraph (1) shall include the following elements:(A)An assessment of the efforts by strategic competitors, such as the PRC, to acquire strategic assets and companies in Ukraine’s aerospace and defense sector and the national security implications for Ukraine, the United States, and other NATO allies and partners.(B)An assessment of the vulnerabilities that strategic competitors of the United States exploit to acquire strategic assets in the Ukrainian aerospace and defense sector, Ukraine’s progress in addressing them, and United States initiatives to support these efforts such as assistance in strengthening Ukraine’s investment screening and national security vetting laws.(C)An assessment of Ukraine’s efforts to make reforms necessary to incentivize Western investment in Ukraine’s aerospace and defense sector and United States support for these efforts.(D)A strategy to—(i)promote, as appropriate, United States direct investment in Ukraine’s aerospace and defense sector;(ii)better leverage tools like debt financing, equity investments, and political risk insurance to incentivize greater participation by United States firms;(iii)provide an alternative to PRC investments; and(iv)engage like-minded allies and partners on these efforts.(3)FormThe strategy required under paragraph (1) shall be submitted in classified form.(c)Appropriate committees of congress definedIn this section, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations and the Committee on Armed Services of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Armed Services of the House of Representatives. 15.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Department of State $50,000,000 for each of the fiscal years 2022 through 2026 for the purposes described in subsection (b) with respect to Ukraine. (b)Use of fundsAmounts appropriated pursuant to subsection (a) may only be used—(1)to strengthen Ukraine's cyber security, cyber resilience and intellectual property enforcement, including expanding the United States Transnational and High Tech Crime Global Law Enforcement Network through International Computer Hacking and Intellectual Property Advisor or Intellectual Property Law Enforcement Coordinators to provide training and capacity building related to cyber crime and intellectual property crime;(2)to provide support and training in Ukraine for—(A)sectoral reforms related to banking and public finance management reform;(B)the privatization of state-owned enterprises;(C)regulatory independence;(D)subsidy reform;(E)land reform;(F)corporate governance; and(G)foreign investment screening;(3)to combat corruption, improve the rule of law, and otherwise strengthen independent legal institutions, including by—(A)expanding regional anti-corruption training and exchanges among Ukrainian Ministry officials, law enforcement officers, judges, and prosecutors to build peer support, share best practices, maintain reform momentum, and protect reforms from capture;(B)supporting regional training of United States Embassy personal responsible for supporting anti-corruption and the rule of law to improve their effectiveness in supporting the consolidation and expansion of reform;(4)to respond to the humanitarian crises caused or aggravated by the invasion and occupation of Ukraine by the Russian Federation, including by supporting internally displaced persons and communities in conflict-affected areas;(5)to improve participatory legislative processes in Ukraine, including through—(A)engagement with members of the Verkhovna Rada; (B)training on government oversight, legal education, political transparency and competition, and compliance with international obligations; and (C)supporting the development of professional legislative staff to advise and assist member of the Verkhovna Rada and committees in the execution of their duties and build legal and policy expertise within the Verkhovna Rada; and(6)to further build the capacity of civil society, independent media, human rights, and other nongovernmental organizations in Ukraine, with an emphasis on—(A)building capacity outside of Kyiv; and(B)regional civil society training and exchange programs. 16.Determination of whether Nord Stream 2 AG and associated construction vessels meet criteria for imposition of sanctions under Protecting Europe’s Energy Security Act of 2019(a)In generalNot later than 15 days after the date of the enactment of this Act, the President shall submit to Congress a report that includes the following:(1)The determination of the President with respect to whether Nord Stream 2 AG meets the criteria for the imposition of sanctions under the Protecting Europe’s Energy Security Act of 2019.(2)The determination of the President with respect to whether the following vessels and entities meet the criteria for the imposition of sanctions under the Protecting Europe’s Energy Security Act of 2019:(A)Akademik Cherskiy.(B)Umka.(C)Errie.(D)Yuri Topchev.(E)Mentor.(F)DP Gezina.(G)Krebs GEO.(H)Vladislav Strizhov.(I)Glomar Wave.(J)Finval.(K)Katun.(L)Venie.(M)Murman.(N)Baltiyskiy Issledovatel.(O)Artemis Offshore.(P)Havila Subsea.(Q)Russian Maritime Register of Shipping.(R)LLC Insurance Company Constanta.(S)TÜV Austria Holding AG.(3)A detailed explanation for each determination made under paragraph (1) or (2), including with respect to any determination that the criteria for the imposition of sanctions under the Protecting Europe’s Energy Security Act of 2019 were not met with respect to a vessel or entity. (b)DefinitionIn this section, the term Protecting Europe’s Energy Security Act of 2019 means the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note), as amended by section 1242 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283). 17.Appropriate congressional committeesIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and(2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives. April 26, 2021Reported with an amendment